*687Opinión disidente del
Juez Asociado Señor Negrón García.
(En reconsideración)
H-i
El Ministerio Público acusó a José Pérez Olmo (Tyson), a Angel Vélez Romero (Angelito), a José A. Ayala Colón (Fredo) y a Richard M. Quiñones (Pipo) de violar los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. 416 y 418.
La intervención de la Policía se originó por dos (2) lla-madas anónimas recibidas en el Cuartel de Vieques el 7 de noviembre de 1993. La primera comunicó que en el Bo. Fanguito había una pelea en la que estaban involucradas unas armas de fuego. Inmediatamente, el retén transmitió esa información por radio a las patrullas. Se personaron al lugar los agentes José L. Belardo Carambot y Gilberto Ro-mán Colón, y allí varios vecinos les indicaron que había habido una pelea, pero no identificaron quiénes estaban involucrados. Sí vieron a José Alfredo Ayala Colón (Fredo) y a Richard Quiñones (Pipo), ambos conocidos por el policía Belardo Carambot. Pipo se encontraba en la parte trasera de una casita de madera y zinc, y Fredo estaba sentado a la orilla de la calle, tomando una cerveza. El policía Belardo Carambot notó que Fredo tenía la cara sudada y se veía intranquilo. Les preguntaron si había sucedido algo y am-bos respondieron que todo estaba tranquilo; entonces los policías se marcharon.
Poco tiempo después, se recibió la segunda llamada in-formando que Pipo y Fredo iban a montarse en un vehículo Toyota de color gris y que tenían unas armas en las manos. Nuevamente el retén comunicó por radio al agente Belardo Carambot dicha llamada. Este, a su vez, transmitió la in-*688formación a los agentes Sergio López Ojeda y Cruz, de otra patrulla, y les instruyó que tomaran la Carr. Núm. 997, mientras él y Román Colón cubrían las carreteras Núms. 200 y 201. Al llegar a una intersección junto a la Gasoli-nera Isla Verde, los policías Belardo Colón y Román Colón vieron un vehículo Toyota de color gris ocupado por cuatro (4) personas. En los asientos delanteros estaban su conductor Pérez Olmo (Tyson) y, además, Vélez Romero (Angeli-to); en los asientos traseros iban Pipo y Fredo. El policía Belardo Carambot sabía que Tyson no era conductor auto-rizado, pues lo había denunciado dos (2) meses antes por guiar sin licencia y arrojar basura a la vía pública, delitos por los que salió convicto, respectivamente (T.E., págs. 17-18 y 34). Exhibit XIX, págs. 100-101 y 117.
Con esa información a su haber y con el propósito de investigar la querella sobre las armas de fuego, el policía Belardo Carambot les señaló que se detuvieran más al frente de la gasolinera y se comunicó por radio con los agentes de la otra patrulla, quienes llegaron minutos después.
Los ocupantes del vehículo se desmontaron. Cuando lo hacía el último pasajero, Fredo, el agente López Ojeda le indicó al agente Belardo Carambot que sobre el asiento trasero del auto —donde habían estado sentados Pipo y Fredo— había una toalla de la cual sobresalía y era visible la punta (cañón niquelado) de un arma de fuego (T.E., págs. 40-41). Exhibit, págs. 123-124. Ocuparon un revól-ver Colt negro y un Smith & Wesson niquelado, con la serie mutilada, ambos pequeños, calibre 38 y cargados.
Previa solicitud y vista al efecto, el Tribunal Superior, Sala de Humacao (Hon. Fernando Gierbolini, Juez), supri-mió la evidencia. No conforme, acudió ante nos el Procura-dor General. El pasado 31 de marzo este Foro denegó el *689recurso.(1) Ahora, en reconsideración, debimos expedir y revocar. Nos explicamos.
HH HH
En Pueblo v. Díaz Díaz, 106 D.P.R. 348, 354 (1977), re-solvimos “que una confidencia es suficiente para validar la existencia de causa probable si se establece la concurrencia de una o más de las siguientes circunstancias: 1) que el confidente previamente ha suministrado información co-rrecta; 2) que la confidencia conduce hacia el criminal en términos de lugar y tiempo; 3) que la confidencia ha sido corroborada por observaciones del agente o por informa-ción proveniente de otras fuentes; y 4) que la corroboración se relaciona con actos delictivos cometidos, o en proceso de cometerse”. Véase Pueblo v. Ortiz Alvarado, 135 D.P.R. 41 (1994).
Ya desde Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992), habíamos aclarado el ámbito de ésos criterios precisando que para que la información de un confidente anónimo valide parcialmente la existencia de causa probable, nuestra casuística había exigido que dicha confidencia fuera corroborada por el agente mediante una observación personal o mediante información de otras fuentes.
Pueblo v. Ortiz Alvarado, supra, reiteró además, que en este tipo de caso rige la norma de la totalidad de las circunstancias. Respecto a la corroboración en sí, destaca-mos que ésta “ ‘no debe limitarse a ver si la conducta ob-servada es inocente o incriminatoria, sino a evaluar el grado de sospecha que conllevan todos los actos de la persona. ... La investigación policial no tiene que generar por sí misma evidencia suficiente para establecer causa probable. Es suficiente que indique la presencia de alguna *690actividad sospechosa del carácter sugerido en la confiden-cia que unido a ella y a otras alegaciones en la declaración jurada pueda razonablemente constituir causa probable.’ (Enfasis suplido.) Pueblo v. Muñoz, Colón y Ocasio, supra ...”. Pueblo v. Ortiz Alvarado, supra, págs. 46-47.
A la luz de esta breve normativa, analicemos el caso.
1 — 1 I — I H-1
No se cuestiona que efectivamente se recibieron dos (2) confidencias telefónicas de un informante no identificado. La primera ubicó a Fredo y a Pipo en el Bo. Fanguito y que había una pelea en la que estaban involucradas unas ar-mas de fuego. La Policía legítimamente investigó y efecti-vamente constató la presencia allí de Fredo y Pipo. Estas circunstancias, aun cuando no generaron motivos funda-dos para intervenir, establecieron la confiabilidad de parte de la primera información recibida, esto es, permitió a la Policía corroborar la identidad de esas dos (2) personas y su ubicación.
Subsiguientemente, la segunda confidencia comunicó que esas dos (2) mismas personas —Fredo y Pipo— se dis-ponían a irse en un vehículo Toyota, de color gris, y ade-más, que portaban unas armas. Otra vez la información anónima suministrada fue explícita respecto a lugar, iden-tidad de algunos de los participantes, marca del vehículo de motor, su color, y naturaleza de las acciones ilegales en ejecución. Los patrulleros coordinaron un plan de acción para localizar el vehículo. Lo hicieron y legítimamente or-denaron a sus ocupantes que se detuvieran para fines investigativos.
Es un dato no contradicho que el agente Belardo Ca-rambot sabía que su conductor Tyson no era chofer autori-zado y, además, que el sello de inspección vehicular estaba vencido. En ese momento, distinto al criterio de la ilus-*691trada sala de instancia, ambos hechos —de propio y personal conocimiento— unidos a la corroboración por observa-ciones de la marca del vehículo, su color y sus ocupantes, configuraron válidamente causa probable.
El ordenar que se bajaran todos, simplemente fue una medida racional y razonable de seguridad que generó el descubrimiento de las armas visibles desde el exterior.
La evidencia no debió suprimirse; seguimos insistiendo, causa probable no es causa exacta.

 El Juez Asociado Señor Rebollo López, la Juez Asociada Señora Naveira de Rodón y el que suscribe lo hubiesen expedido.